DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 25, 2021 has been entered.
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for producing an essentially water- and oxygen-free halogen salts by heating hydrated halogen salts to a , does not reasonably provide enablement for heating all halogen salts that are not hydrated to all heating temperatures with the claimed heating rate.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  As evidence by Eom et al (“Dehydration characteristics of Magnesium Chloride Hydrate”, J. of Korean Inst. Of Resources Recycling, Vol. 16, No. 5, 2007, pp. 8-12), the magnesium chloride hexahydrate does not start to lose any of the hydrated water until the temperature reaches 117oC (note reaction (1) on page 9).  In the instant claim 1, the halogen salt is heated with a heating rate from 0.2 K/min to 30 K “up to” the melting temperature of the at least one halogen salt.  The limitation “up to the melting point of the at least one halogen salt” would include all temperatures that are below the melting temperature including values that are lower than the minimum temperature of 117oC for dehydrating magnesium chloride.  Also, there is no clear disclosure in the instant specification to teach that the starting halogen salt can be anhydrous.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1-3, 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Eom et al (“Dehydration characteristics of Magnesium Chloride Hydrate”, J. of Korean Inst. Of Resources Recycling, Vol. 16, No. 5, 2007, pp. 8-12) in view of Sivilotti et al (5,514,359) and optionally further in view of Luckey et al (4,311,487).
The claimed “essentially water- and oxygen-free halogen salts” are considered as salts with a content of 90% by weight or more of pure halogen salt (note page 7, second full paragraph).
Eom discloses a hydration process by put MgCl2.4H2O in a quartz boat then in a tube furnace.  It is then heated with 10oC/minute up to the desired temperature level (200-600oC) (note page 19, section “2.2 Dehydration”).  The 10oC/min is considered the same as the claimed 10 K/min.  For other heating rate, the value of “10oC” would have suggested to one of ordinary skill in the art a slightly higher value based upon a reasonable expectation of success, In re O’Farrell, 853 F.2d 894, 904, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988).

For the instant claim 2, the disclosure of “10oC/min up to the desired temperature” fairly teaches that the heating is continuous.  In any event, the heating can only be either continuous or discontinuous; therefore, the heating as disclosed in Eom must be one of those two.
When the dehydrating temperature was above 300oC, anhydrous magnesium chlorides began to form (note third full paragraph in section “3.2. Dehydration in HCl gas atmosphere” on page 11).  This product is considered as “essentially water-free and oxygen-free halogen salt”.

Optionally, Luckey ‘487 can be applied to teach a process for dehydrating magnesium chloride.  Commercially available hydrated magnesium chloride was first heated at about 100oC to remove a substantial fraction of the water.  This partially dehydrated magnesium chloride was heated in a vacuum to about 270oC to reduce the level of water to about 1-2 moles of water/mole of magnesium chloride (note column 9, lines 53-59).  Luckey ‘487 fairly teaches that at least a portion of the dehydrating step can be carried out under a vacuum.
It would have been obvious to one of ordinary skill in the art to remove water from magnesium chloride as disclosed in Eom under a vacuum as suggested by Luckey ‘487 because by doing it would facilitate the remove of water from the magnesium chloride.
For the instant claim 6, Eom only discloses heating the magnesium chloride tetrahydrate once.

The difference not yet discussed is Eom does not disclose the use of a reducing agent as an additive.
Sivilotti ‘359 discloses a process for producing anhydrous magnesium chloride, in which hydrated magnesium chloride and ammonium chloride are added to an ammonia-
Sivilotti ‘359 further discloses the reaction between the water of hydration and magnesium values is suppressed by the presence of the ammonium chloride (note paragraph bridging columns 4-5).  
Figure 3 is a graph showing the relationship between the weight percent of MgO in the calcined product of the process and the ammonium chloride: water molar ratio in the reacting solution.  The molar ratio NH4Cl:H2O of 0.08 gives the best result (i.e. lowest MgO); thus for every mole of water (=18 g), 0.08 moles of ammonium chloride (53.491 x 0.08= 4.28g) is used.  For one mole of magnesium chloride tetrahydrate (= 167.27 g), it has (18 x 4 =) 72 g of water, (4.28 x 4=) 17.12 g of ammonium chloride should be used.  Thus, for 100 g of magnesium chloride tetrahydrate, the amount of ammonium chloride used is (17.12/167.27 x 100 %=) 10.3%.  In any event, it would have been obvious to one skilled in the art to add sufficient amount of ammonium chloride, based on the amount of water in the reaction, so that the amount of MgO formed would be minimized.
Even though the process of producing anhydrous magnesium chloride disclosed in Sivilotti ‘359 is different than that of Eom; however, both Eom and Sivilotti ‘359 discloses the reaction between the magnesium values and water to form magnesium oxide (note reactions (1)-(7) on page 9).  
.  

Applicant's arguments filed June 25, 2021 have been fully considered but they are not persuasive.
The 112(a) rejection for scope of enablement requirement is maintained because Applicants’ claim 1 still requires “up to the melting temperature of the at least one halogen salt”, which would include temperature lower than the minimum temperature for removing water as evidenced in Eom.
Applicants argue that Eom discloses that the magnesium chloride hydrate is dehydrated under HCl gas atmosphere to form an anhydrous magnesium chloride to prevent hydrolysis reaction producing MgOHCl or MgO in an air atmosphere.
Since Eom fairly teaches that formation of MgO is not desirable, it would have been obvious to one skilled in the art to use any other atmosphere, such as inert atmosphere that does not contain oxygen, for the process of Eom to avoid the formation of MgO.  Luckey can be applied as stated above to teach that the drying of magnesium chloride can be carried out under a vacuum.  
Applicants argue that Eom fails to disclose heating the halogen salt from room temperature.  Instead Eom discloses drying the raw material at a temperature of 100oC for 24 hours prior to dehydration.
As currently amended, Applicants’ claims do not require that the heating of the halogen salt is “from room temperature”.

As disclosed in Eom, water is released from the dehydrating step, merely using the protective atmosphere of inert gas (without purging), the existence of moisture is unavoidable.  
Applicants argue that the HCl atmosphere of Eom et al is to suppress the hydrolysis reaction.
Granted that it is true; however, since the formation of MgOHCl is undesirable , note the reaction (8) on page 9, Eom chooses to increase the concentration of the product, i.e. HCl to drive the reaction to the left.  This is based on one point of Le Chatelier’s principle; thus, it would have been obvious to one skilled in the art to apply other point of the same principle to achieve the same effect, i.e. to avoid the formation of MgOHCl, such as changing pressure or decrease the concentration of one of the reactants, i.e. water.  In the event that Applicants will rely on unexpected results to overcome the 103 rejection, any showing of unexpected results must be commensurate in scope with the claims, i.e. unexpected for dehydrating magnesium chloride cannot be generalize to all halogen salts of other metals.
Applicants argue that Eom fails to disclose heating the halogen salt in the presence of at least one additive as a reducing agent.
Sivilotti ‘359 is applied as stated above to suggest the addition of a reducing agent to the process of Eom.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicants argue that the mechanism for low concentration oxides in salts is different than that taught by Sivilotti and Eom.  
Even if the mechanism for low concentration oxides in salts in Applicants’ claimed process is different than that taught by Sivilotti and Eom, it would still have been obvious to one skilled in the art to combine different mechanisms (the one disclosed in Sivilotti with the one disclosed in Eom) to obtain the same desired result, i.e. low concentration oxides in the halogen salts.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC-YEN NGUYEN whose telephone number is (571)272-1356.  The examiner can normally be reached on M-T, Th-F 6:30 AM -3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGOC-YEN NGUYEN/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        February 13, 2021